DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, the inventive concept of the independent claims relates to a/an (adjustable) solar system mounted on the roof of the habitat and therefore should be reflected in the title. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaskovich [US 2017/0025988].
With respect to claim 1, Blaskovich discloses a gridless mobile habitat [Fig. 1], the gridless mobile habitat comprising: an exterior comprising a roof, a floor, and one or more walls [10; i.e. basic structure of a mobile house, the exterior components forming the interior 28], wherein the roof extends within a single plane that is at an angle relative to a plane that the floor extends within [if the interior 28 comprises a floor (no reference number) then the roof 16 extends at the angle indicated by reference alpha]; an interior spaced defined by the exterior [28]; one or more electrically powerable devices positioned on the exterior, positioned in the interior space, or combinations thereof [par. 0027-0028]; and a power system [30] comprising a battery pack [39], an inverter [32], and one or more solar panels positioned on the roof [31], wherein the one or more solar panels extend within a single plane that is at an angle relative to the plane that the floor extends within [since the panel(s) are mounted on the roof they extend in the same angle plane alpha as the roof does with respect to the floor]; and wherein the inverter is electrically coupled with the battery pack, the one or more solar panels, and the one or more electrically powered devices [as depicted by electrical system 30], the inverter positioned to distribute electrical power from the battery pack, the one or more solar panels, or combinations thereof to the one or more electrically powered devices [Fig. 2, see inverter 32 distributing power from the solar cell 31]; wherein the roof and the one or more solar panels are positioned at angle relative to the floor that is greater than 0 degrees and less than 90 degrees [alpha, by example, is 43 degrees; see par. 0025].

With respect to claim 3, Blaskovich further discloses wherein the angle of the one or more solar panels relative to the floor is selected to correspond with a geographic location of the gridless mobile habitat [par. 0024-0025, i.e. cited example is in Hungary].

With respect to claim 4, Blaskovich further discloses wherein the one or more solar panels are coupled with the roof via a mounting device [par. 0019; note the house is a mobile house and further discloses mountable and dismountable supports for the panels 14, roof 16, etc. Therefore at least implicitly some mounting device is needed to secure the roof/panels in order to prevent them from falling/sliding right off due to gravity].

claim 7, Blaskovich further discloses wherein the roof is coupled with a first wall and a second wall of the exterior, wherein the first wall has a first height and the second wall has a second height that is less than the first height, such that coupling of the roof with the first and second walls at least partially defines the angle of the roof and the one or more solar panels, relative to the floor [Fig. 1; for example a middle wall 12 in the middle represents a high point of the house and a right wall 12/14 represents a lower point of the at the balcony area, the roof connects between the two walls, which represents the illustrated alpha angle of 43 degrees].

With respect to claim 9, Blaskovich further discloses wherein the gridless mobile habitat comprises a manufactured home, a shipping container, a storage facility, a mobile home, or a park model [mobile home, see title/abstract].

With respect to claim 11, Blaskovich further discloses comprising a housing mounted on the exterior [engineering space 26, note the exterior structure formed interior space 28 and engineering space 26 is located separate and externally to the interior space], wherein at least a portion of the power system is positioned within the housing [par. 0023].

With respect to claim 12, Blaskovich further discloses wherein power system further comprises a charge controller electrically coupled with the battery pack and with the one or more solar panels, the charge controller configured to selectively control charging of the battery pack with power from the one or more solar panels [38].

With respect to claim 13, Blaskovich further discloses wherein the interior space includes an interior ceiling that extends in a plane that is at an angle relative to the floor, and wherein the angle Fig. 1; for example a middle wall 12 in the middle represents a high point of the house and a right wall 12/14 represents a lower point of the at the balcony area, the roof connects between the two walls, which represents the illustrated alpha angle of 43 degrees. Further note that the underneath of the roof correlates to an interior ceiling of the interior space 28].

With respect to claim 14, Blaskovich further discloses a water system configured to provide potable water to the gridless mobile habitat [Figs 3-5, water supply system 50], wherein the water system is electrically coupled with and powered by the power system [note the mobile house includes a gridless application using renewable energy, further includes at least an electric water heater 72 and pump 70, therefore power must be supplied from power system 30], wherein the water system comprises a water tank containing potable water [various tanks, i.e. 55].

With respect to claims 15 and 17, Blaskovich further discloses wherein the water system comprises a pump fluidly coupled with the water tank [70] and electrically coupled with the power system [note the mobile house includes a gridless application using renewable energy, further includes at least a water heater 72 and pump 80, therefore power must be supplied from power system 30].

With respect to claim 16, Blaskovich further discloses wherein the pump is fluidly coupled with a sink, shower, refrigerator, dishwasher, water heater, washing machine, water hose, dishwasher, or combinations thereof of the gridless mobile habitat [Figs. 3 and 5; illustrates at least a sink, shower, and clothes/dish washers].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich [US 2017/0025988] as applied above, and further in view of Luch et al. [US 2016/0181969].
With respect to claims 2, 5, and 6, Blaskovich discloses the solar panel being mounted at an angle on the roof, however, fails to explicitly disclose the panel angles being adjustable. 
Luch teaches a solar cell structure for mounting to a roof structure [par. 0006, 0309], further comprising mounting devices that enables adjustment of the solar panel with an adjustable angle relative to a floor [Fig. 35], wherein the mounting device includes a pivotable bracket, channeling, a hydraulically actuable piston, an electrically actuable piston, or a crank [par. 0310; support 82 includes jacking arm 84 adjustable by motorized screw or hydraulics].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Blaskovich to include the adjustable mounting device for the solar panels as taught by Luch for the benefit of aligning/adjusting the solar panels with the sun rays (i.e. because positional latitude or season as stated by Luch) thereby increasing the efficiency of the power harvesting to allow for more/better collection of energy. 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich [US 2017/0025988] as applied above, and further in view of Hardin [US 2011/0260533].
With respect to claim 8, Blaskovich discloses the power system supplies power (AC and DC) to appliances of the mobile habitat from the solar cell, it would appear to suggest some sort of plug, however Blaskovich fails to explicitly state an AC power port.
Hardin discloses a mobile habitat on chassis/wheels receiving solar energy and further comprising an AC power port electrically coupled between an inverter and one or more electrically powerable devices [par. 0011].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Blaskovich to include the AC power port as taught by Hardin for the benefit of providing a person with an optional receptacle in which to draw power from the solar panel through the power system as needed by the user. 

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich [US 2017/0025988] as applied above, and further in view of Andretich [US 2011/0047891].
With respect to claim 10, Blaskovich discloses the house/habitat is mobile and able to be transported, however does not detail the moving aspect.
Andretich teaches a portable living structure utilizing solar panels for off-grid function wherein the exterior of the gridless mobile habitat is mounted on a skid, the skid including wheels [Figs 1, 4, 5, i.e. the mobile habitat is mounted to a trailer/chassis with wheels for transporting].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Blaskovich to include the skid/chassis/trailer with wheels as taught by Andretich for the benefit of allowing relocation of the mobile habitat from one location to another as the user sees fit.  

claim 18, Blaskovich discloses providing the electrical power system for the appliances and also a toilet positioned within the interior space, however fails to explicitly disclose the toilet is an electrically powered incinerating toilet.
Andretich further teaches the mobile habitat includes an electrically powered incinerating toilet positioned within the interior space [par. 0033, 0039].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Blaskovich to include an incinerating toilet as taught by Andretich for the benefit of providing a means to dispose of human waste in an odorless manner and/or for conserving water supply/reducing water supply duct work. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich [US 2017/0025988] in view of Luch et al. [US 2016/0181969] and Andretich [US 2011/0047891].
With respect to claim 19, Blaskovich discloses a gridless mobile habitat [Fig. 1], the gridless mobile habitat comprising: an exterior comprising a roof, a floor, and one or more walls [10; i.e. basic structure of a mobile house, the exterior components forming the interior 28], wherein the roof extends within a single plane that is at an angle of from 5 to 60 degrees relative to a plane that the floor extends within [if the interior 28 comprises a floor (no reference number) then the roof 16 extends at the angle indicated by reference alpha, further note par. 0025 state angle can be 43 degrees]; an interior spaced defined by the exterior [28]; one or more electrically powerable devices positioned on the exterior, positioned in the interior space, or combinations thereof [par. 0027-0028]; and a power system [30] comprising a battery pack [39], an inverter [32], and one or more solar panels positioned on the roof [31], wherein the one or more solar panels extend within a single plane that is at an angle relative to the plane that the floor extends within [since the panel(s) are mounted on the roof they extend in the same angle plane alpha as the roof does with respect to the floor]; and wherein the as depicted by electrical system 30], the inverter positioned to distribute electrical power from the battery pack, the one or more solar panels, or combinations thereof to the one or more electrically powered devices [Fig. 2, see inverter 32 distributing power from the solar cell 31]; wherein the roof and the one or more solar panels are positioned at angle relative to the floor that is from 5 degrees to 60 degrees [alpha, by example, is 43 degrees; see par. 0025]; a water system configured to provide potable water to the gridless mobile habitat [50 and/or 80], the water system comprising a water tank containing potable water [55], a pump fluidly coupled with the water tank and electrically coupled with the power system [70, note the mobile house includes a gridless application using renewable energy, further includes at least an electric water heater 72 and pump 70, therefore power must be supplied from power system 30 ], and a water heater for heating the potable water [72], the water heater electrically coupled with the power system [note the mobile house includes a gridless application using renewable energy, further includes at least an electric water heater 72 and pump 70, therefore power must be supplied from power system 30], wherein the pump is fluidly coupled with a sink, shower, refrigerator, dishwasher, water heater, washing machine, water hose, dishwasher, or combinations thereof of the gridless mobile habitat [Figs. 3 and 5; illustrates at least a sink, shower, and clothes/dish washers], However Blaskovich fails to explicitly disclose the solar panels being mounted with adjustable means and an electrically power incinerating toilet. 
Luch teaches a solar cell structure for mounting to a roof structure [par. 0006, 0309], further comprising mounting devices that enables adjustment of the solar panel with an adjustable angle relative to a floor [Fig. 35], wherein the mounting device includes a pivotable bracket, channeling, a hydraulically actuable piston, an electrically actuable piston, or a crank [par. 0310; support 82 includes jacking arm 84 adjustable by motorized screw or hydraulics].

Furthermore, Andretich further teaches the mobile habitat includes an electrically powered incinerating toilet positioned within the interior space [par. 0033, 0039].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Blaskovich to include an incinerating toilet as taught by Andretich for the benefit of providing a means to dispose of human waste in an odorless manner and/or for conserving water supply/reducing water supply duct work. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich [US 2017/0025988] in view of Andretich [US 2011/0047891].
With respect to claim 20, Blaskovich discloses a method of providing a habitat in a gridless environment [Fig. 1], the method comprising: providing a gridless mobile habitat in a geographic location that lacks a functioning power grid [par. 0002-0009, par. 0026; off-grid/independent location], the gridless mobile habitat comprising: an exterior comprising a roof, a floor, and one or more walls [10; i.e. basic structure of a mobile house, the exterior components forming the interior 28], wherein the roof extends within a single plane that is at an angle relative to a plane that the floor extends within [if the interior 28 comprises a floor (no reference number) then the roof 16 extends at the angle indicated by reference alpha]; an interior spaced defined by the exterior [28]; one or more electrically powerable devices positioned on the exterior, positioned in the interior space, or combinations thereof [par. 0027-0028]; and a power system [30] comprising a battery pack [39], an inverter [32], and one or 31], wherein the one or more solar panels extend within a single plane that is at an angle relative to the plane that the floor extends within [since the panel(s) are mounted on the roof they extend in the same angle plane alpha as the roof does with respect to the floor]; and wherein the inverter is electrically coupled with the battery pack, the one or more solar panels, and the one or more electrically powered devices [as depicted by electrical system 30], the inverter positioned to distribute electrical power from the battery pack, the one or more solar panels, or combinations thereof to the one or more electrically powered devices [Fig. 2, see inverter 32 distributing power from the solar cell 31]; selectively providing power to the one or more electrically powerable devices from the one or more solar panels and the battery pack [par. 0027-0028]; wherein the roof and the one or more solar panels are positioned at angle relative to the floor that is greater than 0 degrees and less than 90 degrees [alpha, by example, is 43 degrees; see par. 0025]; and providing potable water from a water system [50 and/or 80], the water system electrically coupled with the power system [note the mobile house includes a gridless application using renewable energy, further includes at least an electric water heater 72 and pump 70, therefore power must be supplied from power system 30]. However Blaskovich fails to explicitly disclose electrically power incinerating toilet.
Andretich teaches the mobile habitat includes an electrically powered incinerating toilet to dispose of sewage and positioned within the interior space [par. 0033, 0039].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Blaskovich to include an incinerating toilet as taught by Andretich for the benefit of providing a means to dispose of human waste in an odorless manner and/or for conserving water supply/reducing water supply duct work. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0361906 to Devine additionally discloses a portable living structure utilizing solar panels for off-grid function wherein the exterior of the gridless mobile habitat is mounted on a skid, the skid including wheels [Fig. 1; par. 0074, i.e. the mobile habitat is mounted to a trailer/chassis with wheels for transporting] and use of an incinerating toilet within the interior [par. 0094].
US 20160226305 to Estes additionally discloses a solar power generation power system wherein solar power is provided to an AC outlet for use by the user [Fig. 3].
US 2010/0269888 to Johnston, JR. additionally discloses an adjustable mounting system for solar panels [Fig. 7]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859